DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Lee
Claims 4 and 5 are rejected under pre-AIA  35 U.S.C. 102(a)/(b)/(e) as being anticipated by Lee et al.(USPubN 2010/0080296; hereinafter Lee).
As per claim 4, Lee teaches a decoder comprising: memory; and a processor coupled to the memory(“video decoder 26 each may be implemented with one or more microprocessors, digital signal processors (DSPs), application specific integrated circuits (ASICs), field programmable gate arrays (FPGAs), discrete logic, software, hardware, firmware or any combinations thereof” in Para.[0086], “a computer-readable medium comprising instructions that, when executed, cause a processor to perform one or more of the methods described above” in Para.[0257], “A computer-readable medium may form 
determine whether a neighboring block is located inside of a current coding block, the neighboring block spatially neighboring a current prediction block that is included in the current coding block(“video decoder 26 may access the one or more look-up tables (LUTs) to output one or more of the above described indices identifying one or more of the plurality of buffered blocks that neighbor the current block … video decoder 26 may comprise a first LUT that resolves the geometric relationship among the various blocks, e.g., identifies or determines the indices associated with the neighboring blocks for the current block” in Para.[0070]); 
determine whether to use the neighboring block to decode the current coding block if the neighboring block is determined to be located outside of the current coding block(“video decoder 26 may next determine the availability of the neighboring blocks. That is, in some instances, one or more of the neighboring blocks and the respective neighboring MVs may not be available for use in reconstructing an MV for the current block. For example, a determined neighboring block may not reside within a same slice as that of the current block, or video decoder 26 may not have, as of yet, decoded the neighboring block. As used in this disclosure, "availability" may, therefore, refer to whether a neighboring or other geometrically relevant video data unit or block has been previously decoded and is available for use in the decoding of the current video data unit or block” in Para.[0071]); 
derive neighboring prediction information from the neighboring block if the neighboring block is determined to be used, the neighboring prediction information indicating at least one of a reference picture list, a motion vector, or a reference picture index(“Specifically, availability may refer, in some 
decode the current coding block with the neighboring prediction information(“video decoder 26 may, based on the availability determination, utilize the indices of neighboring block determined to be available to access the buffered blocks in order to process the current block” in Para.[0074]).
As per claim 5, Lee teaches wherein the processor is configured to generate candidates of prediction information such that one of the candidates is the neighboring prediction information(“MV reconstruction unit 72 may also load other blocks into buffer 70 that may constitute candidate neighboring blocks” in Para.[0109]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHYOUN PARK whose telephone number is (571)270-1333.  The examiner can normally be reached on M - Thur 6:00 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI Q TRAN can be reached on (571)272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/SUNGHYOUN PARK/Examiner, Art Unit 2484